United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, SUNSET STATION,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-375
Issued: September 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2010 appellant, through counsel, filed a timely appeal from an
October 7, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) that
denied modification of an April 23, 2008 wage-earning capacity determination. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that an April 30, 2008
wage-earning capacity decision should be modified.
On appeal, appellant’s attorney asserts that the criteria for modifying the wage-earning
capacity determination were met because the decision was in error and appellant’s medical
condition worsened.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 10, 2003 appellant, then a 46-year-old letter carrier, filed a traumatic
injury claim alleging that he injured his right knee when he tripped over a pallet jack that day.
Dr. Michael A. Dallenbach, who practices occupational medicine, treated appellant on
September 16, 2003. OWCP accepted that appellant sustained a right patellar sprain and left
shin contusion. The accepted conditions were expanded to include other joint derangement of
the right lower leg, other derangement of the right lateral meniscus and traumatic arthropathy of
the right lower leg.
On March 29, 2004 appellant underwent arthroscopic chondroplasty of the right knee.
By decision dated September 7, 2004, he was granted a schedule award for two percent
impairment of the right leg. By decision dated March 1, 2005, the Board affirmed the
September 7, 2004 schedule award decision.2 Appellant underwent a second operation on the
right knee on April 14, 2005, and on August 2, 2006 had a third procedure. After each procedure
he returned to modified work.
In a January 2007 evaluation, Dr. William V. Watson, a Board-certified orthopedic
surgeon, provided a second opinion evaluation. He advised that appellant could work eight
hours a day with permanent work restrictions.
On February 13, 2007 appellant was granted a schedule award for an additional three
percent, for a total of five percent impairment, right leg. By decision dated July 11, 2007,
OWCP’s hearing representative affirmed the February 13, 2007 schedule award decision.
OWCP determined that a conflict arose between the medical opinions of Dr. Dallenbach
and Dr. Watson regarding appellant’s work restrictions and capacity. It referred appellant to
Dr. Hendrick J. Arnold, a Board-certified orthopedist, for an impartial medical evaluation. In an
August 28, 2007 report, Dr. Arnold provided physical examination findings and diagnosed
anterior patellofemoral pain syndrome, and chondral changes of the medial femoral condyle and
medial patellar facet. He advised that maximum medical improvement was reached on
January 2, 2007 and that appellant could work eight hours a day with permanent restrictions of
one hour standing; two hours walking; and six hours sitting, bending, stooping, operating a
motor vehicle, pushing, pulling and lifting. Dr. Arnold imposed a weight restriction of 10
pounds frequently and 30 pounds occasionally.
On December 14, 2007 the employing establishment offered appellant a permanent
modified position. The offer stated that it was “tailored to meet your personal physical
limitations.” The job duties, which were modified on January 17, 2008, indicated that appellant
was to case mail for three to five hours, using a stool, deliver walking one to two hours, deliver
mounted four to six hours and deliver express mail up to one hour. Standing was limited to one
hour, walking, stooping and bending to two hours, pushing and pulling to one to two hours and
sitting to three to four hours. Carrying and reaching were limited to three to eight hours with a
30-pound weight restriction. Appellant accepted the position on January 17, 2008, “under
2

Docket No. 04-2305 (issued March 1, 2005).

2

protest,” stating that this was mainly because he wanted to know if he “could opt on driving
routes that were open for vacations or sickness.”
By decision dated April 23, 2008, OWCP stated that appellant had been reemployed as a
modified letter carrier, effective on January 17, 2008. It found that his actual earnings
represented his wage-earning capacity with zero loss.
On August 11, 2008 appellant was granted a schedule award for a total 32 percent right
leg impairment, less that previously awarded.3 Dr. Dallenbach submitted additional reports
noting examination findings and diagnosing chronic bilateral knee pain.
On July 23, 2009 appellant filed a claim for compensation for the period July 10
to 13, 2009. He attached a brief report from Dr. Dallenbach, dated July 13, 2009, who advised
that appellant was unable to work for this period secondary to significant bilateral knee pain. In
a July 13, 2009 duty status report, Dr. Dallenbach provided restrictions to appellant’s physical
activity. In reports dated August 10 and 26, 2009, he noted appellant’s report that his pain had
increased and it had become harder to continue working. Dr. Dallenbach provided examination
findings and reiterated his diagnosis, stating that appellant remained at maximum medical
improvement with no new impairment.
In correspondence dated October 6 and November 24, 2009, the employing establishment
informed appellant that it had no work available for him. On November 9, 2009 appellant filed a
recurrence claim, stating that his right knee continued to deteriorate and his left knee was also
painful. On November 22, 2009 he filed a claim for compensation from November 7
to 20, 2009. An attached leave analysis indicated that appellant was sent home because no work
was available under the National Reassessment Policy (NRP). On November 30, 2009
Dr. Dallenbach reported that appellant remained at maximum medical improvement with no new
impairment. Appellant continued to submit claims for compensation beginning January 13,
2010, with attached forms indicating that no work was available under NRP.
By decision dated January 29, 2010, OWCP denied appellant’s claim for wage-loss
compensation for the period July 10 to 13, 2009 finding that the evidence was not sufficient to
warrant modification of the April 23, 2008 wage-earning capacity determination.
On March 2, 2010 appellant submitted a treatment note dated July 13, 2009 from
Dr. Dallenbach who noted appellant’s complaint of increased knee pain, aggravated by
prolonged weight bearing. Dr. Dallenbach diagnosed exacerbation of chronic bilateral knee
pain, right greater than left and advised that appellant was unable to work from July 10
through 13, 2009 due to a significant increase in bilateral knee pain.

3

Appellant timely requested a hearing of the schedule award decision. At the January 21, 2009 video hearing,
counsel stated that he did not dispute the right leg award but asserted that appellant was entitled to a schedule award
for his left leg. OWCP’s hearing representative informed him that the left leg was not at issue at that time and
issued a summary decision, remanding the case to OWCP to develop and adjudicate appellant’s claim for a left leg
schedule award. See discussion, infra.

3

In a March 23, 2010 decision, OWCP denied appellant’s claim for wage-loss
compensation beginning November 7, 2009 on the grounds that he submitted insufficient
evidence to warrant modification of the April 23, 2008 wage-earning capacity determination.
Appellant, through his attorney, timely requested a hearing. On April 27, 2010 OWCP
accepted employment-related left knee chondromalacia.4
In a July 8, 2010 report, Dr. Dallenbach advised that appellant was currently not working
because he had constant left knee pain aggravated with prolonged standing and walking. He
provided examination findings and diagnosed chronic left knee pain. Dr. Dallenbach advised
that appellant could return to work with restrictions of sitting essentially 100 percent of the time.
He advised that appellant should change positions as needed, and should not climb stairs, crawl,
kneel or squat. Lifting, pushing, pulling and carrying were limited to 10 pounds.
At a hearing held on July 29, 2010, counsel argued that appellant’s condition had
significantly worsened due to bilateral knee pain. He further contended that the wage-earning
capacity decision was in error because the job was makeshift and tailored to meet appellant’s
needs. Appellant discussed his modified assignments, noting that he worked periodically.
On August 27, 2010 OWCP began paying wage-loss compensation under the left knee
claim, beginning January 13, 2010. Appellant was placed on the periodic compensation rolls in
September 2010.
By decision dated October 7, 2010, OWCP’s hearing representative found that appellant
did not meet his burden of proof to modify the April 23, 2008 wage-earning capacity
determination.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
FECA Bulletin No. 09-05 outlines OWCP procedures when limited-duty positions are
withdrawn pursuant to NRP. If, as in the present case, a formal loss of wage-earning capacity
decision has been issued, OWCP must develop the evidence to determine whether a modification
of that decision is appropriate.7

4

The claims for appellant’s right and left knees were doubled on September 30, 2010.

5

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Id.

7

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

ANALYSIS
The Board finds this case is not in posture for decision. OWCP accepted that appellant
sustained employment-related right patellar sprain, joint derangement and traumatic arthropathy
of the right lower extremity. He underwent right knee surgery on March 9, 2004, April 14, 2005
and August 2, 2006. After each procedure, appellant returned to a modified carrier position. On
December 14, 2007 the employing establishment offered him a modified position that he
accepted. By decision dated April 23, 2008, OWCP found that appellant’s actual earnings in his
modified position represented his wage-earning capacity.
Appellant continued to work in the modified position until November 2009 when the
employing establishment sent him home as part of NRP after determining that it did not have
work available in his position. He filed claims for compensation and notice of disability based
on the withdrawal of the modified position. Appellant’s attorney asserted on appeal that the
wage-earning capacity decision was in error and that appellant’s medical condition had
worsened.
OWCP analyzed appellant’s claim under the customary criteria for modifying a loss of
wage-earning capacity determination, but did not acknowledge FECA Bulletin No. 09-05 or fully
follow the procedures outlined therein for claims, such as this, in which limited-duty positions
are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate.8 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contains
documentary evidence supporting that the position was an actual bona fide position. FECA
Bulletin No. 09-05 requires OWCP to review whether a current medical report supports workrelated disability and establishes that the current need for limited duty or medical treatment is a
result of injury-related residuals, and to further develop the evidence from both the claimant and
the employing establishment if the case lacks current medical evidence.9
FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage these
types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating, and
to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.10
As OWCP failed to fully follow the guidelines in FECA Bulletin No. 09-05, the Board
will set aside the October 7, 2010 decision and remand the case for further consideration. After
proper compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate
8

Id.

9

Id. at § I.A.1-2

10

Id. at § I.A.3.

5

de novo decision on appellant’s entitlement to wage-loss compensation beginning
October 24, 2009.11
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See M.E., Docket No. 11-1416 (issued May 17, 2012).

6

